Citation Nr: 1819248	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his July 2012 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In an August 2014 letter, the Veteran, through his representative, withdrew his request for a Board hearing.

This case was previously before the Board in June 2017, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

In the June 2017 remand, the Board directed that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present back disability.  Specifically, the examiner was directed to provide opinions as to whether the Veteran had a back disability that existed prior to his active service that was not aggravated by service; and, in the alternative, whether any currently present back disability was etiologically related to his active service.  The examiner was asked to specifically consider the Veteran's lay statements regarding injury to his back while serving in the Republic of Vietnam.  

A review of the record shows that the Veteran was afforded the directed VA examination in August 2017.  At that time, the examiner opined that the Veteran's current back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that while the Veteran did have a current diagnosis of degenerative disc disease, there was no objective evidence that the symptoms started during or before active service.  The examiner cited that the earliest documented back pain was in 1979, approximately 10 years following the Veteran's active service.  The examiner further noted that there were no records documenting treatment for back complaints while the Veteran was in active service.  

The Board finds that August 2017 VA medical opinion is not adequate for adjudication purposes.  In this regard, the examiner failed to give adequate consideration to the Veteran's lay statements regarding the onset of his back pain.  Instead, the examiner merely cited to the fact that there was no documented treatment in service for back complaints.  Further, the examiner did not adequately address the issue of whether the Veteran had a back disability that existed prior to his active service.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the development conducted does not adequately comply with the directives of the June 2017 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.





Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide the following medical findings:

	a) Does the Veteran have a back disability that clearly 	and unmistakably existed prior to his active service?  	If so, was any such disability clearly and unmistakably 	NOT aggravated by active service?

	The examiner must note that the Veteran's lay 	statements alone are not a sufficient basis to support a 	finding that the Veteran had a disability that clearly 	and unmistakably existed prior to his active service.  

	b) For any currently present back disability NOT 	found to clearly and unmistakably exist prior to the 	Veteran's active service, the examiner should provide 	an opinion as to whether it is at least as likely as not 	(50 percent or better probability) that such disability 	had its onset during active service, or is otherwise 	etiologically related to active service.  

	In forming the opinion, the examiner must presume 	that the Veteran is a reliable historian with regard to 	his statements concerning the onset and continuity of 	his symptoms.  The lack of objectively documented 	records corroborating the Veteran's statements of 	onset and continuity is not a sufficient basis to support 	a negative conclusion.  

	The examiner should specifically comment on the 	medical evidence of record indicating that the 	Veteran's current back disability may have had its 	onset during active service.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and ALL medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




